Citation Nr: 0907742	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  00-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  Entitlement to service connection for a heart disorder, 
to include secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include secondary to 
diabetes mellitus.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970, to include combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

In October 2004, the Board denied the claim of service 
connection for a back disability.  The appellant appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In April 2007, the Court issued an order vacating the Board's 
October 2004 decision, and remanding the matter to the Board 
for action in compliance with their order.  

In November 2007, the Board remanded this case for additional 
development and adjudication.  At that time, the Board noted 
that, in statements received by the RO in February and April 
2007, the Veteran appeared to raise claims of service 
connection for post-traumatic stress disorder and for stroke 
residuals, secondary to diabetes mellitus.  These issues were 
referred to the RO for the appropriate action.  

The issues of service connection for a back disorder, a heart 
disorder, and peripheral neuropathy of the upper extremities 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the maximum schedular rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

The Veteran's tinnitus is currently evaluated at the maximum 
10 percent evaluation under Diagnostic Code 6260, and there 
is no legal basis for the assignment of separate schedular 10 
percent disability ratings for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran has requested an increased 
evaluation for tinnitus.  The Veteran is currently evaluated 
at the 10 percent rate for this condition under Diagnostic 
Code 6260.  

The RO denied the Veteran's request because, under Diagnostic 
Code (DC) 6260, 10 percent is the maximum evaluation 
available for this condition.  There is also no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The Veteran appealed that decision to the 
Board.

In this regard, the Board notes that, in Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 
and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
Veteran to a single schedular disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  

The service-connected tinnitus has been assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87; 
Diagnostic Code 6260.  As 10 percent is the highest 
evaluation available for this condition and because there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the Veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

An evaluation in excess of 10 percent for tinnitus, to 
include separate schedular 10 percent disability ratings for 
bilateral tinnitus, is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the back, heart and peripheral neuropathy claims must be 
remanded for further action.  

Here, the veteran, in testimony before the Board, indicated 
that he has been awarded disability benefits from the Social 
Security Administration. The records related to this award, 
however, have not been associated with the Veteran's claims 
file.  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to this award. 38 C.F.R. § 3.159.  In this 
regard, the Board notes that VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice.  See, Murincsack v. Derwinski, 2 Vet. App. 363, 
372 (1992) (recognizing that evidence from the Social 
Security Administration (SSA) must be considered in a VA 
decision regarding benefits).  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Upon remand, the RO should also update the Veteran's claims 
file with any recent medical records relevant to the 
Veteran's claims.  In this regard, the Board notes that the 
Veteran testified that he had received recent treatment at 
the Huntington VA Medical Center.  

The RO should therefore attempt to obtain records from this 
facility dated since January 2008.  The Veteran also 
testified about treatment received at Kings Daughters 
Hospital in Ashland, Kentucky, and recent treatment received 
that the Cleveland Clinic and with his private physicians 
Drs. Shaw, Harper, and Giangana.  The RO should contact the 
Veteran and attempt to obtain any of these medical records 
not already associated with the Veteran's claims file.

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the Veteran's 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
since service for his claimed 
disabilities.  

This should include medical and 
treatment records from the Huntington 
VA Medical Center dated since January 
2008.  This should also include records 
for treatment received at Kings 
Daughters Hospital in Ashland, 
Kentucky, and recent treatment received 
that the Cleveland Clinic and with his 
private physicians Drs. Shaw, Harper, 
and Giangana.  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the Veteran should be 
informed in writing.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


